


Exhibit 10.46

 

[g10773ksi001.gif]

 

The material marked by asterisks within brackets ([**]) on pages 1 and 5 of this
document has been omitted pursuant to a request for confidential treatment from
the Commission in accordance with 17 C.F.R. § 240.24b-2.

 

CONFIDENTIAL

 

July 11, 2011

 

VIA HAND DELIVERY

 

Christopher Heckman

[**]

 

Dear Christopher,

 

This Agreement and General Release (the “Agreement and Release”) sets forth the
terms of your retirement and the end of your employment with Investment
Technology Group, Inc. (“ITG” or the “Company”) effective August 1, 2011 (the
“Retirement Date”) upon the mutual agreement between you and the Company.

 

In addition to the payments and benefits detailed below, you will receive: (i) a
final paycheck which will include a payment for all unpaid base salary you have
earned through the Retirement Date, less any applicable deductions and
withholdings; and (ii) a payment for the value of your accrued but unused
vacation, less any applicable deductions and withholdings.  Although your
medical coverage will end on the last day of the month in which your employment
ends, you will be eligible to continue that coverage at your expense pursuant to
the provisions of the law known as COBRA.  We will send you a separate notice
detailing your rights under COBRA and if you have any questions about that
notice, please contact Human Resources at 212.444.4222. All other benefits,
including life insurance, short and long-term disability, will cease upon the
Retirement Date.  If you are a participant in the Investment Technology
Group, Inc. 401(K) Plan, you will cease to participate in that plan as of the
Retirement Date. A contribution to the 401(K) plan (based on the historical
amount you have elected to contribute to such plan) will be deducted from your
final paycheck.

 

1.             Additional Payments/Benefits for Signing This Agreement and
Release.  In exchange for entering into, and complying with your obligations
under this Agreement and Release, ITG will provide you with the additional
payments and benefits described below following the Effective Date (as defined
below) of this Agreement and Release.  The payments and benefits in Sections
1(a), (b) and (c) below shall become available in accordance with the terms set
forth in

 

--------------------------------------------------------------------------------


 

those Sections, provided that you have complied with all of your obligations and
the terms of this Agreement and Release.

 

(a)           Payments.  You will receive payment in the aggregate amount of
$2,187,500 which will be paid in twelve monthly installments (the “Payments”). 
These Payments shall commence as soon as administratively possible (generally
within sixty (60) calendar days) following the Retirement Date, less applicable
payroll deductions, applicable payroll taxes and authorized after-tax
deductions.

 

(b)           COBRA Premium Payments.  If you timely elect to continue group
health coverage under COBRA, ITG will cover the cost for the first 12
month(s) of your COBRA coverage.  Upon completion of the twelfth month of COBRA
coverage, ITG will cease contributing towards the cost of the COBRA premium on
your behalf.  Thereafter, you will be responsible for the full cost of any
further COBRA coverage.  Notwithstanding the foregoing, in the event you become
eligible for healthcare coverage through subsequent employment, ITG’s obligation
to cover the cost for your COBRA premium on your behalf will cease as of the
date of such eligibility and you will be responsible for the full cost of any
COBRA coverage that is incurred by ITG after the date of such subsequent
eligibility for healthcare coverage. You must immediately notify ITG of such
eligibility by contacting Human Resources at 212.444.4222 or via email to
ITG_HR@itg.com as soon as you become aware of such eligibility.

 

(c)           Continued Vesting and Payment of EDA Program Award(s).  Subject to
your compliance with the covenants in Section 4 below, you will continue to vest
in all Basic Units, as defined in the Equity Deferral Award Program Subplan (the
“EDA Subplan”)  and Matching Units, as defined in the EDA Subplan, awarded to
you pursuant to the grant notices dated March 13, 2009, February 23, 2010 and
February 23, 2011 (including any KEEP awards granted on such dates) under
Investment Technology Group, Inc.’s EDA Subplan, as if you continued in
employment with the Company on each applicable vesting date set forth in the
grant notices, and the Basic Units and Matching Units will be settled on the
schedule set forth in Section 7(a)(i) and (ii) of the EDA Subplan; provided that
if (i) a change in control occurs prior to the applicable settlement date and
the change in control transaction constitutes a “change in control event” within
the meaning of such term under section 409A of the Internal Revenue Code of
1986, as amended (the “Code”), or (ii) you incur a Disability (as defined in the
EDA Subplan) or die prior to the applicable settlement date, in either case, any
remaining Basic Units and Matching Units that have not yet vested and been
settled shall be settled within thirty (30) days following the date of the
change in control, or within sixty (60) days of your Disability or death, as
applicable.  If a change in control occurs and the change in control transaction
is not a “change in control event” within the meaning of such term under section
409A of the Code, any remaining Basic Units and Matching Units that have not yet
been settled will not be settled upon the change in control but will continue to
be settled according to the schedule set forth in Section 7(a)(i) and (ii) of
the EDA Subplan.  In no event will you, directly or indirectly, designate the
calendar year of settlement.

 

2.             What You and ITG Are Agreeing to Release.

 

(a)   Except as set forth in Section 3 below, which identifies claims expressly
excluded from this release, in consideration for the additional payments and
benefits set forth in Section 1, you hereby release ITG and Releasees (as
defined below) from any and all claims, grievances, injuries, controversies,
agreements, covenants, promises, debts, accounts, actions, causes of action,
suits, arbitrations, sums of money, wages, attorneys’ fees, costs, damages, 
each to the extent legally capable of being waived, or any right to any monetary
recovery or any other personal relief, whether known or unknown, in law or in
equity, by contract, tort, law of trust or pursuant to federal, state or local
statute, regulation, ordinance or common law, which you now have, ever have had,
or may hereafter have, based upon or arising from any fact or set of facts,
whether known or unknown to you, from the beginning of time until the date of
execution of this

 

2

--------------------------------------------------------------------------------


 

Agreement and Release, arising out of or relating in any way to your employment
relationship with the Company or other associations with the Company or any
termination thereof.  Without limiting the generality of the foregoing, this
waiver, release, and discharge includes any claim or right based upon or arising
under any federal, state or local fair employment practices or equal opportunity
laws, including, but not limited to the following federal laws and, as
applicable, the laws of the state and/or city in which you are or have been
employed: the Age Discrimination in Employment Act (29 U.S.C. Section 621, et
seq.) (“ADEA”),  Older Workers’ Benefits Protection Act,  the Rehabilitation Act
of 1973, the Worker Adjustment and Retraining Notification Act, 42 U.S.C.
Section 1981, Title VII of the Civil Rights Act of 1964, the Equal Pay Act, the
Family and Medical Leave Act of 1993 (29 U.S.C. Section 2601, et seq.) (“FMLA”),
the Employee Retirement Income Security Act (“ERISA”) (including, but not
limited to, claims for breach of fiduciary duty under ERISA), the Americans With
Disabilities Act, and, as may be applicable, the New York State Human Rights
Law, New York State Constitution, New York Labor Law, New York Civil Rights Law,
New York City Human Rights Law, New York Executive Law, Illinois Human Rights
Act, Illinois Equal Pay Laws, Illinois Whistleblower Protection Act, Illinois
Wage Payment and Collection Law,  Massachusetts Fair Employment Practices Act,
Massachusetts Equal Rights Act, Massachusetts Civil Rights Act, Massachusetts
Privacy Statute, Massachusetts Payment of Wages Laws and any similar law of any
other state or governmental entity.

 

(b)   The Company waives, releases and forever discharges you and your heirs
from any and all claims, grievances, injuries, controversies, agreements,
covenants, promises, debts, accounts, actions, causes of action, suits,
arbitrations, sums of money, wages, attorneys’ fees, costs, damages, each to the
extent legally capable of being waived, or any right to any monetary recovery,
whether known or unknown, in law or in equity, by contract, tort, law of trust
or pursuant to federal, state or local statute, regulation, ordinance or common
law, which it now has, ever has had, or may hereafter have, based upon or
arising from any fact or set of facts, whether known or unknown to it, from the
beginning of time until the date of execution of this Agreement and Release,
arising out of or relating in any way to your employment relationship with ITG
and Releasees or other associations with the Company or ITG and Releasees or any
termination thereof.  Notwithstanding the generality of the foregoing: the
parties agree and acknowledge that the Company does not waive, release or
discharge you from (i) any misrepresentation, (ii) any claim or right arising
out of or relating to any act or intentional omission by you constituting
willful misconduct, fraud or criminal activity, or a violation of the
rules and/or regulations of any regulatory agency or self-regulatory
organization; (iii) any claim or right the Company may have under this Agreement
and Release; and (iv) any claims or right that may arise after the execution of
this Agreement and Release.

 

(c)   You agree that your employment and contractual relationship, if any, with
ITG and Releasees ceases as of the Retirement Date.

 

(d)   You hereby acknowledge and agree that, upon receiving the payments set
forth above, you will have received all amounts due from the Company through the
Retirement Date including, but not limited to, the following: (i) all wages,
overtime, on-call pay, lead premiums, shift differentials, bonuses, incentive
compensation, commissions, equity grants, benefits, sick pay, vacation pay, or
other compensation or payments or form of remuneration of any kind or nature,
and (ii) reimbursement for all reasonable and necessary business, travel and
entertainment expenses incurred on behalf of the Company.

 

(e)   For purposes of this Agreement and Release, the term “ITG and Releasees”
includes ITG and its past, present and future direct and indirect parents,
subsidiaries, affiliates, divisions, predecessors, successors, assigns, and
other related companies, and their respective current and former officers,
directors, shareholders, owners, representatives, agents and employees, in their
official and individual capacities, jointly and individually.

 

3

--------------------------------------------------------------------------------


 

3.             What You Are Not Releasing.  The only claims that you are not
waiving and releasing under this Agreement and Release are claims you may have
for: (1) unemployment, state disability, worker’s compensation, and/or paid
family leave insurance benefits pursuant to the terms of applicable state law;
(2) continuation of existing participation in ITG-sponsored group health benefit
plans, at your full expense, under the federal law known as “COBRA” and/or under
any applicable state law counterpart(s); (3) any benefits entitlements that are
vested as of your Retirement Date pursuant to the terms of an ITG-sponsored
benefit plan; (4) any claim not waivable by law; (5) any claim or right that may
arise after the date you execute this Agreement and Release; and (6) any claim
or right you may have under this Agreement and Release.

 

4.             Protecting ITG’s Rights.

 

(a)           Return of Company Property.  By signing below, you represent and
warrant that you have returned and/or agree to immediately return to the Company
any and all original and duplicate copies of all files, calendars, books,
records, notes, manuals, computer disks, diskettes and any other magnetic and
other media materials and any and all Company property and equipment, including,
but not limited to, computers and modems you have in your possession or under
your control belonging to ITG or Releasees and containing confidential or
proprietary information concerning ITG or Releasees or their customers or
operations.  You also represent and warrant that you have returned, or
immediately shall return,  your Company keys, credit cards, etc., to the
Company.  By signing this Agreement and Release, you confirm that you have not
retained in your possession or under your control any of the documents or
materials described in this section.

 

(b)           Confidentiality.  You further agree that during the course of your
employment with ITG, you have had access to trade secrets, patents, copyrighted
materials, proprietary computer software and programs, and other confidential
and proprietary information and materials of or about ITG and Releasees and
their operations and customers (the “Confidential and Proprietary Information
and Materials”).  Such Confidential and Proprietary Information and Materials
shall include, without limitation, (i) marketing and business plans, data and
strategies, (ii) existing and new or envisioned financial, investment and
trading plans, strategies, products and data, (iii) financial, investment and
trading data, strategies, programs and methods, (iv) lists of actual or
prospective customers and customer contracts, (v) Company books and records, and
(vi) information and materials developed from the foregoing information and
materials, the disclosure of which to competitors of the Company or others would
cause the Company to suffer substantial and irreparable damage.  Unless you
shall first secure the Company’s written consent, you shall not directly or
indirectly publish, disclose, market or use, or authorize, advise, hire, counsel
or otherwise solicit or procure any other person or entity, directly or
indirectly, to publish, disclose, market or use, any Confidential and
Proprietary Information and Materials, including any Confidential and
Proprietary Information and Materials of which you became aware or informed
during your employment with the Company, whether such information is in your
memory or embodied in writing or other form.  Such Confidential and Proprietary
Information and Materials are and shall continue to be the exclusive proprietary
property of ITG and Releasees.

 

(c)           Non-Disparagement.  Except as expressly provided for in Section 5,
you will not make any Disparaging (as defined herein) remarks, comments or
statements, whether written or oral, to any third party about the Company.  The
Company agrees that all employees of the Company who are aware of the existence
of this Agreement and Release, will not make any Disparaging remarks, comments
or statements, whether written or oral, to any third party about you. 
“Disparaging” remarks, comments or statements are those that, directly or
indirectly, impugn the character, honesty, integrity or morality or business
acumen or abilities in connection with any aspect of the operation of business
of the individual or entity being disparaged.  In response to inquiries from
third parties, you shall state only that you separated from the Company on
mutually acceptable terms.

 

4

--------------------------------------------------------------------------------


 

(d)           Non-Solicitation.  You will not, for the period of time from the
Retirement Date to the date on which all of the Basic Units and Matching Units
granted to you pursuant to the EDA Subplan are settled in accordance with
Section 1(c) above (the “Non-Solicitation Period”), directly or indirectly:

 

(i)  solicit, recruit, hire, or participate in the solicitation, recruitment, or
hiring of any employee, contractor or consultant of ITG employed or retained by
ITG at any time during the twelve (12) month period prior to the Retirement Date
and/or at any time during the Non-Solicitation Period; or

 

(ii)  through the use of ITG trade secrets and confidential information,
solicit, recruit, canvas the trade or patronage of, or sell to: (a) any former
or existing client of ITG for which you directly or indirectly provided services
to, or had significant responsibility for, at any time during the two (2) years
prior to the Retirement Date, or any client about whom you obtained confidential
or proprietary information through your employment with ITG; (b) any person or
entity that becomes a client of ITG during the nine (9) months following the
Retirement Date, and for which you materially contributed to a proposal to
provide services at any time during the two (2) years prior to the Retirement
Date; and/or (c) any prospective client with whom you had any substantive
contact during your employment with ITG concerning the provision to such person
or entity of ITG’s products or services, or any person or entity the identity of
whom you learned by virtue of your prior employment with ITG.

 

For the avoidance of doubt, the parties agree and acknowledge that the
restrictions set forth in Section 4(d)(ii) above, and the corresponding
provisions in Section 3(ii) of ITG’s Notice and Non-Solicitation Policy, shall
only apply to the solicitation or recruitment of the clients of ITG and its
affiliates which involves the use of ITG trade secrets and confidential
information.

 

(e)           Garden Leave and Non-Competition.   You agree that for a period of
three (3) months following the Retirement Date, you will be on garden leave and
will not in any manner, directly or indirectly, engage or participate in, any
business, entity or endeavor other than civic or charitable activities.  For the
period beginning on the first day of the fourth (4) month following your
Retirement Date through the twelve (12) month anniversary of the Retirement
Date, you will not in any manner, directly or indirectly, engage, participate or
be interested in any business, entity or endeavor with [**].  You will be deemed
to be directly or indirectly engaged or participating in, a business, entity or
endeavor with [**] if you are a principal, agent, stockholder (or other
proprietary or financial interest holder), director, officer, employee,
salesperson, sales representative, broker, partner, individual proprietor,
lender, consultant or otherwise.

 

(f)            Confidentiality of this Agreement.  You will maintain the
confidentiality of and not disclose the terms and conditions of this Agreement
and Release to any third parties, other than your attorneys and/or accountants,
and you will instruct each of the foregoing not to disclose the same.  Any
person to whom this Agreement and Release is disclosed will be advised of and
agree to abide by the terms of your confidentiality obligations hereunder.

 

(g)           Non-Publication.  You also agree that, unless you have prior
written authorization from the Company, you will not disclose or allow
disclosure of any information about the Company or its present or former
clients, executives or other employees, or legal matters involving the Company
and resolution thereof, or any aspects of your employment with or termination
from employment with the Company, to any reporter, author, producer or similar
person or entity, or take any other action likely to result in such information
being made available to the general public in any form, including, without
limitation, books, articles or writings of any other kind, as well as film,
videotape,  television or other broadcasts, audio tape, electronic/Internet
format or any other medium.  You further agree that you will not use or take any
action likely to result in the use of any of the Company’s names or any
abbreviation thereof in connection with any publication to the general public in
any medium.

 

5

--------------------------------------------------------------------------------


 

(h)           Remedies.  You acknowledge and agree that the restrictions and
agreements contained in Sections 4(a) through 4(g) in view of the nature of the
business in which ITG and Releasees are engaged, are reasonable, necessary and
in the Company’s best interests in order to protect the legitimate interests of
ITG and Releasees, and that any violation thereof shall be deemed to be a
material breach of this agreement and that the Company shall be entitled to
pursue any and all remedies available to it in a court of competent jurisdiction
including, but not limited to application for temporary, preliminary, and
permanent injunctive relief as well as damages, an equitable accounting of all
earnings, profits and other benefits arising from such violation.  In the event
either party brings an action to redress a violation of Sections 4(a) through
4(g), the prevailing party in any claims in such action shall be entitled to
recover all of its reasonable attorneys’ fees and costs incurred in connection
therewith.

 

(i)            Cooperation.    You agree, upon reasonable notice from the
Company, to provide truthful and reasonable cooperation, including but not
limited to your appearance at interviews with the Company’s counsel, (i) in
connection with the defense of any and all charges, complaints, claims,
liabilities, obligations, promises, agreements, demands and causes of action of
any nature whatsoever, which are asserted by any person or entity concerning or
related to any matter that arises out of or concerns events or occurrences
during your employment with the Company, and (ii) concerning requests for
information about the business of the Company or its affiliates or your
involvement or participation therein.  The Company will reimburse you for
reasonable and necessary travel and other expenses which you may incur at the
specific request of the Company and as approved by the Company in accordance
with its policies and procedures established from time to time.

 

5.             Permitted Conduct.  Nothing in this Agreement and Release shall
prohibit or restrict you, ITG and Releasees, or either party’s respective
attorneys, from their or your right to: (i) make any disclosure of relevant and
necessary information or documents in any action, investigation, or proceeding
relating to this Agreement and Release, or as required by law or legal process;
or (ii) participate, cooperate, or testify in any action, investigation, or
proceeding with, or provide information to the Company’s Legal Department, or
any self-regulatory organization, governmental agency or legislative body,
including the Equal Employment Opportunity Commission (“EEOC”), provided that,
to the extent permitted by law, upon receipt of any subpoena, court order or
other legal process compelling the disclosure of any such information or
documents, the disclosing party gives prompt written notice to the other party
so as to permit such other party to protect such party’s interests in
confidentiality to the fullest extent possible.  You acknowledge and agree,
however, that, except as prohibited by law, should you or any person,
organization, or entity file, charge, claim, sue, or cause or permit to be filed
any action, investigation, or proceeding arising out of or related to your
employment or termination of employment with the Company, pursuant to
Section 2(a), you waive any right to any personal or monetary relief in any such
action, investigation, or legal proceeding. To the extent you receive any
personal or monetary relief the Company will be entitled to an offset for the
payments made under Section 1 of this Agreement and Release to the extent
determined by the Court and to the maximum extent permitted by law.

 

6.             Timeline for Considering, Signing and Returning this Agreement
and Release.  Pursuant to the Older Workers Benefit Protection Act, you shall
have at least forty-five (45) calendar days after the date you received this
Agreement and Release within which to review and consider it, to discuss it with
an attorney of your choosing, and to decide whether or not to sign it.  If you
elect to sign this Agreement and Release, the executed Agreement and Release
must be returned to ITG Inc., Human Resources at 380 Madison Avenue, New York,
NY 10017 on or before the end of the day on August 26, 2011. This deadline will
be extended to the next business day should it fall on a Saturday, Sunday or
holiday recognized by the U.S. Postal Service.  This

 

6

--------------------------------------------------------------------------------


 

Agreement and Release, should you choose to accept it, must be signed no later
than August 26, 2011.

 

Once you have signed this Agreement and Release, you will then be permitted to
revoke this Agreement and Release at any time during the period of seven
(7) days following its execution by delivering to ITG Inc., at the address
indicated above, a written notice of revocation.  If you wish to revoke this
Agreement and Release, the notice of revocation must be received by ITG no later
than the eighth day following your execution of this Agreement and Release.  If
the seventh day referenced above falls on a Saturday, Sunday, or holiday, the
7-day time limit shall be extended to the next business day.  This Agreement and
Release will not be effective or enforceable, and no benefits shall be provided
hereunder, unless and until ITG has received your signed Agreement and Release
by the end of the day on August 26, 2011 as described above and the seven day
revocation period has expired without your having exercised your right of
revocation (the “Effective Date”).

 

The Company hereby advises you to consult with an attorney prior to signing the
Agreement and Release.

 

Your Payments shall commence as soon as administratively possible (generally
within sixty (60) calendar days) following the Retirement Date, provided that
you have complied with all of your obligations and the terms of this Agreement
and Release.

 

ITG reserves the right after receiving your signed Agreement and Release to
reject it in the event it is untimely, if it is modified by you, or in the event
that you engage in misconduct prior to the Effective Date.  In the event the
Agreement and Release is rejected or not accepted by ITG, it will be void and
unenforceable.

 

7.             Miscellaneous.

 

(a)           This Agreement and Release shall inure to the benefit of and shall
be binding upon (i) ITG and Releasees, its successors and assigns, and any
company with which ITG may merge or consolidate or to which ITG may sell
substantially all of its assets and (ii) you and your executors, administrators,
heirs and legal representatives.

 

(b)           Nothing about the fact or content of this Agreement and Release
shall be considered to be or treated by you as an admission of any wrongdoing,
liability, or violation of law by ITG.

 

(c)           This Agreement and Release shall be subject to and governed by and
interpreted in accordance with the laws of the State in which you are employed
as of your Retirement Date, without regard to conflicts of law principles.

 

(d)           This Agreement and Release is intended to comply with the
applicable requirements of section 409A of the Code or an applicable exception
thereto and will be interpreted to avoid any penalty sanctions under section
409A of the Code.  Each payment made under this Agreement and Release will be
treated as a separate payment and the right to a series of installment payments
under this Agreement will be treated as a right to a series of separate
payments.  In no event will you, directly or indirectly, designate the calendar
year of payment.  All reimbursements and in-kind benefits provided under this
Agreement and Release will be made or provided in accordance with the
requirements of section 409A of the Code.  Notwithstanding any provision of this
Agreement and Release to the contrary, if at the time of your “separation from
service” (within the meaning of such term under section 409A of the Code) you
are a “specified employee” of the Company (as determined by the Company in
accordance with section 409A of the Code) and it is necessary to postpone the
commencement of any compensation payments or benefits otherwise payable pursuant
to this Agreement and Release to prevent any accelerated or additional tax under
section 409A of the Code, then the Company will postpone the

 

7

--------------------------------------------------------------------------------


 

commencement of the payment of any such payments or benefits hereunder (without
any reduction in such payments or benefits ultimately paid or provided to you)
that are not otherwise paid or provided in accordance with an applicable
exception under section 409A of the Code(including the short term deferral and
separation pay plan exceptions), until the first payroll date that occurs after
the date that is six (6) months following your separation of service with the
Company.  If any payments are postponed due to such requirements, such postponed
amounts will be paid in a lump sum to you on the first payroll date that occurs
after the date that is six (6) months following your “separation of service”
with the Company.  If you die during the postponement period prior to the
payment of postponed amount, the postponed amounts will be paid to the personal
representative of your estate within sixty (60) days after the date of your
death.  Notwithstanding any provision of this Agreement to the contrary, in no
event will the timing of your execution of this Agreement and Release, directly
or indirectly, result in you designating the calendar year of payment, and if a
payment that is subject to execution of the release could be made in more than
one taxable year, payment will be made in the later taxable year.

 

(e)           You are solely responsible for all taxes that may result from your
receipt of the amounts payable to you under this Agreement and Release, and
neither ITG nor any of its affiliates makes or has made any representation,
warranty or guarantee of any federal, state or local tax consequences of your
receipt of any benefit or payment hereunder, including but not limited to, under
Section 409A of the Code.  To the extent required, ITG will withhold any
applicable taxes from any amount payable to you under this Agreement and
Release.

 

8.             Specific Enforcement.  The parties agree that this Agreement and
Release may be specifically enforced in court and may be used as evidence in a
subsequent proceeding in which any of the parties allege a breach of this
Agreement and Release.

 

9.             Judicial Interpretation/Modification; Severability.  In the event
that any one or more provisions (or portion thereof) of this Agreement and
Release is held to be invalid, unlawful or unenforceable for any reason, the
invalid unlawful or unenforceable provision (or portion thereof) shall be
construed or modified so as to provide the Company and Releasees with the
maximum protection that is valid, lawful and enforceable, consistent with the
intent of the Company and Employee in entering into this Agreement and Release. 
If such provision (or portion thereof) cannot be construed or modified so as to
be valid, lawful and enforceable, that provision (or portion thereof) shall be
construed as narrowly as possible and shall be severed from the remainder of
this Agreement and Release (or provision), and the remainder shall remain in
effect and be construed as broadly as possible, as if such invalid, unlawful or
unenforceable provision (or portion thereof) had never been contained in this
Agreement and Release.

 

10.          Complete Agreement.  Except for any promissory note(s) or other
debt obligation(s) you may owe to the Company as of the Effective Date, the
terms of any other confidentiality obligation to ITG or Releasees, and the ITG
Notice and Non-Solicitation Policy in effect as of the date hereof, this
Agreement and Release cancels, supersedes and replaces any and all prior
agreements (written, oral or implied-in-fact or in law) between you and the
Company regarding all of the subjects covered by this Agreement and Release. 
Except as set forth in the immediately preceding sentence, this Agreement and
Release is the full, complete and exclusive agreement between you and the
Company regarding the subjects covered by this Agreement and Release, and
neither you nor the Company is relying on any representation or promise, whether
oral or in writing, that is not expressly stated in this Agreement and Release.

 

11.          Changes to Agreement.  This Agreement and Release cannot be changed
except by another written agreement that is dated and is signed by you and by
the Company’s General Counsel or his designee.

 

8

--------------------------------------------------------------------------------


 

12.          Acknowledgment.  By signing this Agreement and Release, you certify
that you have read the terms of this Agreement and Release, and that this
Agreement and Release conforms to your understanding and is acceptable to you as
a final agreement.

 

(a)           You acknowledge and agree that, pursuant to Section 2(a) above, by
signing this Agreement and Release, you waive and release any and all claims you
may have or have had against ITG and Releasees.

 

(b)           ITG hereby advises you to consult with counsel of your choice
prior to executing this Agreement and Release.

 

(c)           You also acknowledge that you have been given a reasonable and
sufficient period of time of not less than forty-five (45) days in which to
consider and return this Agreement and Release, and that, once you have signed
the Agreement and Release, you will then be permitted to revoke this Agreement
and Release at any time during the period of seven (7) days following its
execution by delivering to ITG a written notice of revocation, as described in
Section 6, above.

 

(d)           In exchange for your waivers, releases and commitments set forth
herein, including your waiver and release of all claims arising under the Age
Discrimination in Employment Act, the payments, benefits and other
considerations that you are receiving pursuant to this Agreement and Release
exceed any payment, benefit or other thing of value to which you would otherwise
be entitled, and are just and sufficient consideration for the waivers, releases
and commitments set forth herein.

 

(e)           You hereby resign from all positions with the Company and its
subsidiaries, including your positions as Managing Director, and as an officer
of the applicable subsidiaries of the Company, and a member of the applicable
boards of directors of the Company’s subsidiaries on which you served and any
committee(s) thereof.  You agree to promptly execute any documents necessary to
effectuate such resignations.

 

(f)            If the foregoing conforms to your understanding and is acceptable
to you, please indicate your agreement by signing and dating the enclosed copy
of this Agreement and Release and returning it to the Company as per the
instructions in Section 6 above.  In the event you fail to execute and return
this Agreement and Release on a timely basis, or you execute and then elect to
revoke this Agreement and Release, this Agreement and Release will be of no
further force and effect, and neither you nor the Company will have any further
rights or obligations hereunder.

 

 

Sincerely,

 

 

 

Investment Technology Group, Inc.

 

 

 

 

 

By:

/s/ Peter Goldstein

 

Peter Goldstein

 

Managing Director

 

Global Head of Human Resources

 

9

--------------------------------------------------------------------------------


 

You acknowledge that you are signing this Agreement and Release knowingly and
voluntarily and that the Company has provided you with a reasonable opportunity
to review and consider this Agreement and Release.

 

 

Dated:

August 1, 2011

 

/s/ Christopher Heckman

 

 

Christopher Heckman

 

10

--------------------------------------------------------------------------------
